DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending and are under examination on the merits.
Claims 1, 4 are amended.
No claims are canceled.
Claims 7-9 are newly added.
Claim Interpretation
As previously stated, independent claim 1 describes expanded beads of a block copolymer with polyethylene and ethylene/alpha-olefin blocks. The claim describes the xylene insoluble fraction of the beads, which is a measure of the crosslinking of the expanded beads (instant publication paragraph 11). The end of claim 1 contains the phrase “when divided into two equal parts”. This phrase, according to the instant specification “means a state that the expanded bead is cut into approximately two equal parts” (publication paragraph 12). Since the phrase is defined in the specification, this definition is incorporated into the claim. Claim 1’s ratio A/B is therefore a measure of the ubiquity of crosslinking across the expanded bead- the xylene fraction from the outside is about the same as the xylene fraction when the center of the bead is exposed. 

Claim Rejections - 35 USC § 112
The previous rejection of claim 4 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of applicant’s adaption of the language suggested in the previous office action. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-6 under 35 U.S.C. 103 as being unpatentable over US 20060199872 by Prieto in view of JP 50091643 by JAPAN STYRENE PAPER (JSP) as evidenced by “Initiator Half Life” by Polymer Properties Database in the previous action is repeated and amended herein to reflect applicant’s amendment. Claims 8, 9 are also rejected under the same premise.
Prieto describes foams made from interpolymers of ethylene/alpha-olefins. 
Regarding claim 1, Prieto describes expanded beads (paragraph 113) comprising a block copolymer of polyethylene and ethylene/alpha-olefin copolymer. Prieto describes “hard” segments in which ethylene is present in an amount greater than 95 wt% and “soft” segments in which the alpha-olefin comonomer is greater than 5 wt% (paragraph 31). His “hard” segment meets the instant polyethylene block while the “soft” segment meets the ethylene/alpha-olefin copolymer block. 
Prieto describes crosslinking as an option, with a gel fraction (equivalent to xylene insoluble fraction) of preferably 30-70wt% (paragraph 36). This falls within the claimed range. 
Regarding the newly claimed flexural modulus, Prieto describes flexural modulus of 20-90MPa (paragraph 77). 
Prieto is silent as to the instantly claimed A/B ratio. While Prieto describes optionally crosslinking and optionally the formation of beads, he does not exemplify them together (paragraph 165 is closest, describing non-crosslinked foam beads). Prieto does describe the same peroxides as instantly preferred as crosslinking agents (Prieto paragraph 130, instant publication paragraph 52). The instant specification indicates that there are some processing measures which affect the claimed A/B ratio (instant publication paragraph 55). For example, the right amount of dispersion water must be used otherwise the A/B ratio is outside of the claimed range, as evidenced by instant Example 1 (charging 
JSP describes a process to produce uniformly crosslinked granular polyolefins.
JSP describes charging 100 parts by weight of beads in 200 parts by weight of water, (see Derwent Abstract and Machine Translation p.4 penultimate paragraph). JSP states that their technique results in homogeneously crosslinked polyolefins (translation p.1 Description paragraph 1-2; Derwent title). Thus it would be obvious to one of ordinary skill to adopt JSP’s method of crosslinking the polyolefin beads for Prieto’s invention in order to homogeneously crosslink Prieto’s beads. 
The instant specification further describes holding the crosslinking reaction at a temperature equal to or higher than the one-hour half-life of the peroxide and also the melting point of the block copolymer (instant publication paragraph 54). The instant specification further describes holding this temperature for 1-200 minutes (instant publication paragraph 54). Prieto describes a melting point around 120C (Fig.1 diamonds) and using for example dicumyl peroxide as a crosslinking agent (paragraph 130), which has a one hour half-life of 135C (See “Initiator Half-Life” by Polymer Properties Database). JSP describes holding the polyolefin beads at 170C for 15 minutes (Derwent abstract). JSP exemplifies a gel fraction of 57% (Derwent abstract). These qualities meet the instant description of method steps to arrive at the claimed invention. 
JSP describes the crosslinking as homogeneous. Prieto with JSP meets the temperature and time requirements of the instant specification, and Prieto with JSP avoids the deleterious dispersion water ratio of instant comparative example 1. Thus one of ordinary skill would reasonably expect the beads of Prieto by the method of JSP to meet the claimed A/B ratio, which is a measure of crosslinking homogeneity.

Regarding claim 2, Prieto describes a density of 150-500 kg/m3 (paragraph 9). This range which falls within the claimed range leads one of ordinary skill to reasonably expect the apparent density of the beads processed according to JSP would at least overlap with the claimed range. The similarity of chemical elements and processing conditions, described in rejection of claim 1 above, further support this expectation.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Prieto describes values overlapping with the claimed range.

Regarding claim 3, Prieto describes an average cell size from 0.05-5mm (paragraph 115), which overlaps with the claimed range.

Regarding claim 4, Prieto and JSP are silent as to the degree of swelling. However, the degree of swelling by hot xylene fraction is another technique for measuring crosslinking. The instant specification simply states that it measures crosslinking density (paragraph 17). Since Prieto with JSP describe instantly preferred components and process steps (see rejection of claim 1 above), one of ordinary skill would reasonably expect the degree of swelling to also at least overlap. 

Regarding claim 5, Prieto describes a gel fraction (equivalent to xylene insoluble fraction) of preferably 30-70wt% (paragraph 36). JSP exemplifies a gel fraction of 57% (Derwent abstract). 

Regarding claim 6, Prieto describes molding foam beads (paragraph 167). 

Regarding claim 8, Prieto describes a multiblock copolymer (abstract).

Regarding claim 9, Prieto describes the soft (ethylene/alpha olefin copolymer) segments as present in preferably 5-95 wt% (paragraph 32). 



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 20060199872 by Prieto in view of JP 50091643 by JAPAN STYRENE PAPER (JSP) as evidenced by “Initiator Half Life” by Polymer Properties Database in further view of US 4247650 by Shimizu et al.
Prieto is described above.
Regarding claim 7, Prieto describes molding the foam beads (paragraph 167), but is silent as to the resultant density of the molded article.
Shimizu describes an expanded particulate material of polyolefin resin. 
Shimizu describes a molding process crosslinked polyolefin resin foam beads (abstract, col 7 ln 10-20).  Shimizu describes a density of 28-120 kg/m3 (claim 5). Shimizu states that his molding process is advantageous because molding cycle is improved, molding procedure is simple, molding produces uniform products, etc. (see list col 7 ln 20-40). Thus it would be obvious to one of ordinary skill to use Shimizu’s process where Prieto is silent as to the specific process, and arrive at the density described by Shimizu, in order to have any of the advantages listed by Shimizu in col 7 ln 20-40. 
Although Shimizu and Prieto are silent as to the tensile elongation, the instant specification states that when the molding density is in the claimed range, the molded article exhibits excellent flexibility and tensile characteristics (instant publication paragraph 67). No other mention is made of factors affecting tensile characteristics. The only instant comparative example which fails to meet the claimed range of tensile elongation is Comparative example 3, which is treated with more crosslinking agent (0.9 parts dicumyl peroxide) yet not treated to encourage ubiquitous crosslinking (e.g. charge ratio) (see instant publication paragraph 106, Table 1). In the applied prior art, JSP encourages . 

Response to Arguments
Applicant’s argument p.5 final paragraph - p.6 paragraph 4 has been considered but is not persuasive. Applicant states that they have discovered that the claimed A/B property is important to the contraction of molded articles. Applicant states the applied prior art is silent as to this effect. This is not found convincing because when applicant finds a property that would flow naturally from the combination of applied art, the property is obvious. A/B is a measure of the ubiquity of crosslinking throughout a given particle. JSP encourages ubiquitous crosslinking and Prieto describes the specific polymer and particles instantly claimed. Since it is obvious to adapt JSP's method of crosslinking in Prieto's composition, the effect of ubiquitous crosslinking and its downstream effects- including liability of the particles to contract or not- are obvious to one of ordinary skill. It is further noted that Prieto describes molding the expanded particles.

Applicant's argument p.6 antepenultimate paragraph has been considered but is not persuasive. Applicant states that JSP describes a different polyolefin than that described by JSP. This is not found convincing because JSP is merely relied upon to provide specific method of crosslinking, not the identity of the polyolefin. 
Applicant's argument p.7 paragraph 2 has been considered but is not persuasive. Applicant states that one of ordinary skill would not seek to combine Prieto with JSP because the polyolefins are different. This is not found convincing because both pieces of art fall within the quite narrow field of 
Applicant's argument p.7 final paragraphs has been considered but is not persuasive. Applicant states that the instant examples show a charge ratio, 0.25-0.33, that is different than that of JSP, 0.5, which would result in different A/B values than that claimed. This is not found convincing because the instant specification only compares the charge ratio at very different values, e.g. comparative example 1 charge ratio is .025. The value of JSP is very close to the instant inventive examples. The instant specification is silent as to an acceptable range of charge ratio outside of the examples. Should applicant wish to demonstrate that the charge ratio value of 0.5 with JSP's disclosed parameters of peroxide, time and temperature does not yield the claimed A/B ratio, they are invited to submit such evidence.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA H.W. ROSEBACH/               Examiner, Art Unit 1766                                                                                                                                                                                         /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766